Name: Decision of the EEA Joint Committee No 91/97 of 9 December 1997 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: NA;  European construction;  health;  animal product;  deterioration of the environment
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/46 DECISION OF THE EEA JOINT COMMITTEE No 91/97 of 9 December 1997 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 78/97 (1); Whereas four Commission Regulations ((EC) No 2017/96 (2), (EC) No 2034/96 (3), (EC) No 17/97 (4), (EC) No 270/97 (5)), all amending annexes to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin, are to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indents shall be added in point 14 (Council Regulation (EEC) No 2377/90) in Chapter XIII of Annex II to the Agreement:  396 R 2017: Commission Regulation (EC) No 2017/96 of 22 October 1996 (OJ L 270, 23.10.1996, p. 2)  396 R 2034: Commission Regulation (EC) No 2034/96 of 24 October 1996 (OJ L 272, 25.10.1996, p. 2)  397 R 0017: Commission Regulation (EC) No 17/97 of 8 January 1997 (OJ L 5, 9.1.1997, p. 12)  397 R 0270: Commission Regulation (EC) No 270/97 of 14 February 1997 (OJ L 45, 15.2.1997, p. 8). Article 2 The texts of Regulations (EC) No 2017/96, (EC) No 2034/96, (EC) No 17/97 and (EC) No 270/97 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 10 December 1997, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 9 December 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 134, 7. 5. 1998, p. 6. (2) OJ L 270, 23. 10. 1996, p. 2. (3) OJ L 272, 25. 10. 1996, p. 2. (4) OJ L 5, 9. 1. 1997, p. 12. (5) OJ L 45, 15. 2. 1997, p. 8.